Cooper, Judge,
dissenting.
I respectfully dissent as the undisputed evidence demonstrates that Breedlove was not acting within the scope of her employment at the time of the accident.
The uncontroverted evidence shows that on the morning of the accident, Breedlove was driving to appellee’s zone office to do paperwork and make phone calls. She averred in her affidavit that she was permitted to use appellee’s car for business and personal reasons; that on the morning of the accident, she was traveling between her home and appellee’s zone office; and that she did not call upon any clients or conduct any business for appellee prior to the accident. Appellee also submitted the affidavit of Joseph Franzem, Senior Vice President of Sales and Administration for appellee, who stated that Breedlove worked at the zone office to which she was headed on the morning of the accident; that she was not compensated for time spent traveling to and from work; that as an employee of appellee, she was not considered to be acting within the scope of her employment when she was traveling to and from work; that after the accident, she did not call on any custoxhers on the way to the zone office; that if Breed-love were traveling to or from a customer, she would be considered to be “on the job”; and that on the day in question, she was on her way to work but her work activities had not begun. “ ‘As a general rule, a servant in going to and from his work, even in a company car, acts only for his own purposes and not for those of his employer, and consequently the employer is not to be held liable for an injury occasioned while the servant is en route to or from his work.’ [Cit.]” (Citations and punctuation omitted.) Viau v. Fred Dean, Inc., 203 Ga. App. 801, 802-803 (2) (418 SE2d 604) (1992). At the time of the collision, appellee had not yet begun “any tasks within ‘the scope of [her] employment and (was) ... on a purely personal venture. The additional (fact) that [she] kept the vehicle 24 hours a day . . . (is) at most (an) inconclusive (inference) which did not contradict the direct evidence. . . .’ [Cit.]” Id.; Allen Kane’s Major Dodge v. Barnes, 243 Ga. 776 (257 SE2d 186) (1979). The majority’s contention that Breed-love’s workplace was not confined to any place is belied by the positive and uncontradicted statement of Franzem that Breedlove worked *853at the zone office, the evidence that 20 percent of Breedlove’s work did not involve traveling and the fact that Breedlove was not on a sales trip when the accident occurred but was on her way to the office from her home to do paperwork and make phone calls.
Decided July 16, 1993 —
Reconsideration denied July 30, 1993 —
Rand & Ezor, Kenneth Behrman, for appellant.
Long, Weinberg, Ansley & Wheeler, Quinton S. Seay, J. Kenneth Moorman, for appellee.
Thus, the trial court did not err in granting appellee’s motion for summary judgment.